t c summary opinion united_states tax_court susan r zimmerman-phillips petitioner v commissioner of internal revenue respondent docket no 2298-12s filed date charles j ladd for petitioner mindy y chou robert d heitmeyer and john d davis for respondent summary opinion laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner petitioned the court under sec_6015 in response to a notice_of_determination denying her request for relief from joint_and_several_liability under sec_6015 for the issues to be decided are whether a joint federal income return filed by petitioner’s former husband and not signed by petitioner is a valid joint_return we hold that it is and whether petitioner is entitled to equitable relief from joint_and_several_liability under sec_6015 for unpaid tax related to the joint federal_income_tax return we hold that she is not background some facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in michigan when she petitioned the court petitioner and her former husband thomas phillips were married for years starting in petitioner and mr phillips filed income_tax returns with the internal_revenue_service as married_filing_jointly each year they created a file for their respective tax documents as petitioner received tax documents she would put them in the file mr phillips was always responsible for completing the couple’s tax_return after completing the tax_return mr phillips would give it to petitioner to sign petitioner never reviewed the returns herself in date petitioner and mr phillips separated but their respective attorneys advised them to file jointly for that year as she had done in previous years in date petitioner established a file for her tax documents from the previous year petitioner and mr phillips were not in regular communication but at the end of february or in date petitioner gave mr phillips the tax documents file so that he could complete and file the joint federal_income_tax return joint_return when she gave mr phillips the tax document file petitioner assumed that he mr phillips would prepare the taxes and then i would sign them and then he would file them however the file petitioner provided to mr phillips was incomplete petitioner had not yet received her form_w-2 wage and tax statement from her employer advanced bionics llc but she was unaware of this fact at some time before date petitioner received the form_w-2 from advanced bionics llc as well as other tax documents the form_w-2 petitioner and mr phillips’ divorce became final on date the record does not reveal petitioner’s position at advanced bionics llc but the record states that petitioner has a master’s degree in science reported that petitioner had received dollar_figure of taxable_income and had had dollar_figure withheld for during march and april petitioner attempted to contact mr phillips regarding various matters including the additional tax documents mr phillips never responded to her messages on date petitioner finally reached mr phillips by telephone mr phillips informed petitioner that he had already electronically filed the joint_return when petitioner objected that she had not signed the return mr phillips stated that because the return had been filed electronically her signature had not been necessary according to petitioner she was not aware at that time that any income had been omitted from the joint_return during the ensuing months petitioner repeatedly asked mr phillips for a copy of the joint_return so that she could complete her daughter’s college financial aid applications petitioner testified that she did not ask for a copy of the joint_return because she thought that there was something wrong with it in date petitioner eventually met with mr phillips who gave her a copy of the joint_return with the bottom of page torn off the missing petitioner’s advanced bionics llc income included a buyout of stock_options she held in the company portion of the return included the return’s final tax calculation and a refund claim of dollar_figure during that meeting petitioner also showed mr phillips the tax documents that she had previously not given him petitioner then understood on the basis of mr phillips’ reaction that a mistake had been made on the joint_return in the fall of after receiving the partial return from mr phillips petitioner contacted the internal_revenue_service irs to discuss the joint_return but she was unsuccessful because mr phillips had refused to provide her with the return’s electronic_filing personal identification_number pin petitioner did not attempt to file a form 1040x amended u s individual_income_tax_return to report her missing income from advanced bionics llc on date respondent issued a cp2000 notice to petitioner and mr phillips proposing an increase in tax for of dollar_figure arising from petitioner’s unreported income penalties of dollar_figure and interest owed of dollar_figure the cp2000 notice also reported their tax withheld of dollar_figure resulting in a total balance due of dollar_figure in response petitioner filed form_8857 request for innocent spouse relief on date on form_8857 petitioner asserted that when petitioner finally received a complete copy of the joint_return she was surprised by the refund claim because in the past she and mr phillips had owed tax petitioner never received any portion of the refund payment she did not realize that the joint_return had underreported her income because she had not seen it before it was filed the irs rejected petitioner’s request for innocent spouse relief petitioner then filed a form statement of disagreement on date her case was forwarded to the irs office of appeals appeals for further consideration after reviewing petitioner’s case on date appeals officer lori cox issued an appeals case memo in which she denied petitioner’s innocent spouse claim under sec_6015 c and f appeals officer cox found that petitioner had tacitly consented to mr phillips’ filing the joint_return and that the basis for the deficiency was petitioner’s unreported income from advanced bionics llc on date appeals mailed petitioner a final appeals determination denying her request for relief and informing her that she was entitled to file a petition with the court on or before date petitioner timely filed her petition discussion i joint federal_income_tax return sec_6013 provides that a husband and wife may file a joint income_tax return generally a joint income_tax return must be signed by both spouses sec_1_6013-1 income_tax regs petitioner argues that she is not liable for tax arising from the joint_return because it is not her return petitioner claims that because her husband filed the return without her signature she never acquiesced to filing the return and therefore the return was fraudulent whether an income_tax return is a joint_return or a separate_return of the other spouse is a question of fact harrington v commissioner tcmemo_2012_285 at citing 27_tc_270 aff’d 251_f2d_44 8th cir the determinative factor in deciding whether a filed return qualifies as a joint_return is whether a husband and wife intended to file a joint_return ziegler v commissioner tcmemo_2003_282 t c m cch sec_6013 provides that the status as husband and wife of two individuals having taxable years beginning on the same day shall be determined as of the close of such year since petitioner and mr phillips have been filing joint returns since their taxable years began on the same day furthermore because their divorce was not finalized until date petitioner and mr phillips were eligible to file a joint_return for n citing 22_tc_893 intent is determined as of the time the return was filed parker v commissioner tcmemo_1978_23 37_tcm_144 in evaluating intent this court has considered whether the nonsigning spouse filed a separate_return whether the nonsigning spouse objected to the joint filing and whether prior filing history indicates an intent to file jointly harrington v commissioner at although the commissioner’s determination generally has a presumption of correctness and the taxpayer has the burden of proving it to be wrong 290_us_111 the presumption is removed in the case of a spouse who does not sign a purported joint_return and the burden of producing additional evidence on the issue shifts to the commissioner carrick v commissioner tcmemo_1991_502 62_tcm_938 citing 412_f2d_304 2d cir aff’g in part rev’g in part t c memo accordingly while the ultimate burden_of_proof remains with the taxpayer the commissioner bears the burden of going forward with evidence from which the court can conclude that the nonsigning spouse intended to file the purported joint_return esposito v commissioner tcmemo_1991_262 61_tcm_2854 citing douglass v commissioner t c memo respondent has met his burden of production by introducing evidence that petitioner intended to file a joint_return with her former husband first petitioner did not file a separate_return for even though she had substantial income second since petitioner and mr phillips had always filed their federal_income_tax returns as married_filing_jointly third petitioner’s and mr phillips’ respective attorneys advised them to file jointly for finally and most compellingly petitioner created a file for her tax documents which she gave mr phillips so that he could file their return petitioner testified that when she gave mr phillips her tax documents file she assumed that he would prepare the taxes and then i would sign them and then he would file them in the light of these facts petitioner has not met her burden of persuasion to establish that she did not intend to file a joint_return with mr phillips consequently the joint_return mr phillips filed is a valid joint_return although petitioner objected that she did not sign the return she did not object to the filing of a joint_return nor did she object to the content of the joint_return a nonsigning spouse’s objection to a joint_return on the basis that the return lacked the nonsigning spouse’s signature does not render the joint_return invalid parker v commissioner tcmemo_1978_23 37_tcm_144 finding the intent to file a joint_return where the nonsigning spouse intended to file a joint_return and objected later only to someone signing her name to the return not to the filing of a joint_return ii equitable relief under sec_6015 when a husband and wife elect to file a joint federal_income_tax return pursuant to sec_6013 each spouse becomes jointly and severally liable for the tax due on the spouses’ aggregate income see sec_6013 an individual who has made a joint_return may elect to seek relief from joint_and_several_liability under subsections b c and f of sec_6015 sec_6015 f petitioner concedes that she is ineligible for relief under subsection b or c of sec_6015 a requesting spouse who is unable to qualify for relief pursuant to sec_6015 or c may nonetheless avoid joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold that individual liable for any unpaid tax or deficiency sec_6015 and where the commissioner denies a requesting spouse equitable relief under sec_6015 that individual may petition the court to determine the appropriate relief available sec_6015 our statutory charge under sec_6015 is to determine whether a taxpayer is entitled to equitable relief on the basis of all the facts and circumstances sriram v commissioner tcmemo_2012_91 103_tcm_1482 we determine de novo whether equitable relief is warranted under sec_6015 132_tc_203 petitioner bears the burden_of_proof with respect to her entitlement to the aforementioned relief see rule a pursuant to his grant of authority under sec_6015 in revproc_2013_ 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 the commissioner established guidelines for determining whether an individual qualifies for equitable relief the court considers these guidelines in the light of the attendant facts and circumstances to determine whether equitable relief is appropriate but is not bound by them see 136_tc_432 sriram v commissioner t c m cch pincite- the guidelines begin by establishing threshold requirements that the commissioner contends must be satisfied before an equitable relief request may be considered see revproc_2013_34 sec_4 i r b pincite those conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting revproc_2013_34 2013_43_irb_397 supersedes revproc_2003_61 2003_2_cb_296 and is effective for requests for relief filed on or after date or for requests for equitable relief pending on date whether with the irs with appeals or in a case docketed in a federal court revproc_2013_34 sec i r b pincite in their briefs the parties relied on revproc_2003_61 supra because it was still in effect at the time their briefs were submitted spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse respondent concedes that petitioner meets the first six conditions however respondent argues that petitioner fails to meet the seventh condition because the income_tax_liability in this matter is solely attributable to petitioner’s income it is thus petitioner’s burden to establish that she meets an exception to this threshold requirement see rule a petitioner argues the fraud exception is applicable because her former husband committed fraud by filing their joint_return without her signature these exceptions are attribution solely due to the operation of community_property law nominal ownership misappropriation of funds abuse and fraud committed by the nonrequesting spouse revproc_2013_34 sec_4 i r b pincite revproc_2013_34 supra relaxed the timely filing_requirements of revproc_2003_61 supra as respondent concedes that petitioner satisfied the more restrictive requirements of the earlier revenue_procedure we deem petitioner to have met the timely filing_requirements in this matter this argument must fail the failure to include petitioner’s income from advanced bionics llc on their joint_return was hardly the fault much less fraud of petitioner’s former husband rather it was petitioner who gave her former husband an incomplete tax documents file which did not include the form_w-2 from her employer and it was petitioner who further failed to inform him of this fact therefore the fraud exception to the seventh threshold condition set forth in revproc_2013_34 supra is inapplicable petitioner has failed to satisfy the threshold conditions for equitable relief set forth in revproc_2013_34 supra our analysis however does not end here as we stated above although we consider the commissioner’s guidelines for equitable relief we are not bound by them see pullins v commissioner t c pincite thus we determine de novo on the basis of all the facts and circumstances whether petitioner is entitled to equitable relief see sec_6015 we hold that she is not as early as date after speaking with mr phillips petitioner should have known that the joint_return did not include her income from advanced bionics llc instead of taking steps to determine what impact the omitted tax documents may have had on their tax_liability petitioner merely waited for mr phillips to give her a copy of the joint_return in addition although petitioner contacted the irs after receiving a copy of the return in date her effort to discuss the return with the irs was unsuccessful because she did not have the return’s electronic_filing pin rather than seeking professional advice or filing an amended_return petitioner again did nothing petitioner intended to file a joint_return with mr phillips to that end it was her responsibility to ensure that mr phillips received all her tax documents it was her responsibility to inform mr phillips that the file was incomplete and it was her responsibility to correct any errors on the return or bear the consequences of her inaction petitioner’s excuse that at that point i couldn’t do any more is unavailing she is therefore not entitled to equitable relief from joint_and_several_liability under sec_6015 to reflect the foregoing decision will be entered for respondent
